Citation Nr: 0631906	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  03-01 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of a left ankle 
sprain.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of a right knee 
strain.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs





ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1985 and from October 1985 to July 1992.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the RO.  

The Board remanded this case back to the RO in December 2003 
and February 2006, and the case has since been returned to 
the Board.  



FINDINGS OF FACT

1.  The service-connected left ankle disability is 
productive of no more than moderate limitation of motion, 
with findings including dorsiflexion to 15 degrees, with 
pain from 10 to 15 degrees; and plantar flexion to 40 
degrees, with pain from 30 to 40 degrees.  

2.  The service-connected right knee disability is 
productive of full extension and flexion limited to 120 
degrees, with pain from 115 to 120 degrees; there is also no 
evidence of instability of the right knee.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected residuals of 
a left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.7, 4.40, 4.45, 4.71a including 
Diagnostic Code 5271 (2006).  
  
2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected residuals of 
a right knee strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.7, 4.40, 4.45, 4.71a including 
Diagnostic Code 5260 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply 
with VA's statutory duty to assist him with the development 
of facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive 
VA examinations addressing his service-connected disorders.  
There is no indication from the claims file of additional 
medical treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued between July 2001 and March 
2006.  By these letters, the RO also notified the veteran of 
exactly which portion of that evidence was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of 
the Case), was required.  The Federal Circuit further held 
that such a letter should be sent prior to the appealed 
rating decision or, if sent after the rating decision, 
before a readjudication of the appeal.  Id.  

Here, the July 2001 VCAA letters were issued prior to the 
appealed May 2002 rating decision, and the case was 
readjudicated in a June 2006 Supplemental Statement of the 
Case following the March 2006 VCAA letter.  This case thus 
poses no concerns in view of Mayfield.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
the veteran was fully notified of the assigned disability 
ratings and the effective date of May 2001 in the appealed 
May 2002 rating decision.  

Accordingly, the Board finds that no prejudice to the 
veteran will result from an adjudication of his claims in 
this Board decision.  Rather, remanding this case back to 
the RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  


II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

With claims involving musculoskeletal disorders, the Court 
has held that the criteria of 38 C.F.R. §§ 4.40 and 4.45, 
which concern the applicability of a higher evaluation in 
cases of such symptomatology as painful motion and 
functional loss due to pain, must be considered.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1996).  


III.  Left ankle sprain

The RO has evaluated the veteran's service-connected left 
ankle disorder at the 10 percent rate under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, effective from May 2001.  In 
the appealed rating decision, the RO based this grant on 
evidence of an in-service left ankle injury, as well as 
current findings of left ankle pain.  

Under Diagnostic Code 5271, a 10 percent evaluation is 
warranted for moderate limitation of motion of the ankle, 
whereas a 20 percent evaluation is in order for marked 
limitation of motion.  Plate II of 38 C.F.R. § 4.71a 
reflects that normal ankle dorsiflexion is from 0 to 20 
degrees, while normal plantar flexion is from 0 to 45 
degrees.  

In this case, the veteran has complained of pain, weakness, 
stiffness, swelling, fatigability, and lack of endurance of 
the left ankle, as indicated in the report from his January 
2002 VA examination.  

His March 2006 VA examination revealed sight swelling, 
crepitus, and joint line pain, with no deformity.  This 
examination, however, also showed dorsiflexion to 15 
degrees, with pain from 10 to 15 degrees; and plantar 
flexion to 40 degrees, with pain from 30 to 40 degrees.  The 
examiner noted that, during flare-ups, range of motion and 
function would be 60 to 70 percent compared to the 
examination findings.  

In view of DeLuca, the Board has assessed the findings of 
relatively minimal limitation of motion of the left ankle 
and pain, including on flare-ups, and finds that the 
veteran's impairment of the left ankle is no more than 
moderate in degree, warranting no more than a 10 percent 
evaluation under Diagnostic Code 5271.  Even taking into 
account limitation of motion based on pain, such limitation 
is not more than moderate in degree.  

The Board has considered other rating sections.  However, 
there is no evidence of ankylosis (Diagnostic Code 5270 and 
5272); malunion of os calcis or astragalus, with marked 
deformity (20 percent under Diagnostic Code 5273); or 
astragalectomy (20 percent under Diagnostic Code 5274).  

Overall, the evidence does not support an initial evaluation 
in excess of 10 percent for the service-connected residuals 
of a left ankle sprain, and the claim for that benefit must 
be denied.  38 C.F.R. § 4.7.  


IV.  Right knee strain

The RO has evaluated the veteran's service-connected right 
knee disorder at the 10 percent rate under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, effective from May 2001.  In 
the appealed rating decision, the RO based this grant on 
evidence of in-service patellofemoral pain syndrome, as well 
as current findings of right knee pain.  

Diagnostic Code 5260 concerns limitation of flexion of the 
leg.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation.  In cases of flexion limited to 30 degrees, a 20 
percent evaluation is in order.  A 30 percent evaluation is 
warranted for flexion limited to 15 degrees.  

Similarly, under Diagnostic Code 5261, concerning limitation 
of extension of the leg, a 10 percent evaluation is 
warranted for extension limited to 10 degrees.  A 20 percent 
evaluation is in order for extension limited to 15 degrees.  
Extension limited to 20 degrees warrants a 30 percent 
evaluation.  A 40 percent evaluation is assigned for 
extension limited to 30 degrees, whereas extension limited 
to 45 degrees warrants a 50 percent evaluation.  

In the present case, however, the veteran's VA examinations 
have shown a combination of very minimal limitation of 
motion of the right knee and pain.  Both examinations 
revealed zero degrees of limitation of extension and flexion 
to no less than 120 degrees, with pain from 115 degrees.  

The March 2006 VA examiner noted that the veteran would have 
60 to 70 percent of typical motion during a flare-up.  As 
noted, the RO has already considered the veteran's symptoms 
of pain, in view of DeLuca, and the Board finds the 10 
percent evaluation to be appropriate under Diagnostic Codes 
5260 and 5261, given the absence of significant limitation 
of motion on examination.  

The Board has reviewed the veteran's VA examination reports 
so as to determine whether a higher evaluation is warranted 
under other diagnostic criteria and observes that he has 
complained of right knee weakness, stiffness, swelling, 
heat, redness, fatigability, and lack of endurance.  His 
March 2006 VA examination also revealed slight crepitus, 
abnormality of temperature and joint line pain, although 
there was no swelling.  

The veteran has also complained of giving way of the knee, 
but his VA examinations have not confirmed instability.  The 
Board thus finds no basis for a 20 percent evaluation, 
contemplating moderate recurrent subluxation or lateral 
instability of the knee, under Diagnostic Code 5257.  

There is also no evidence of dislocated semilunar cartilage, 
with frequent episodes of "locking," pain, and effusion into 
the joint, as would warrant a 20 percent evaluation under 
Diagnostic Code 5259.  

Several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations when specific symptoms are shown.  

However, as the evidence of record does not show both right 
knee arthritis and instability, there is no basis for the 
assignment of separate evaluations for instability and 
arthritis.  See VAOPGCPREC 23-97 (July 1, 1997); see also 
VAOPGCPREC 9-98 (August 14, 1998).  

Moreover, there is no basis for separate evaluations for 
flexion and extension, as the veteran does not have 
sufficient limitation of flexion (60 degrees) for a zero 
percent evaluation under Diagnostic Code 5260 or sufficient 
limitation of extension (5 degrees) for a zero percent 
evaluation under Diagnostic Code 5261.  See VAOPGCPREC 9-
2004 (Sept. 17, 2004).  

Overall, the evidence does not support an initial evaluation 
in excess of 10 percent for the service-connected residuals 
of a right knee strain, and this claim must be denied.  
38 C.F.R. § 4.7.  



ORDER

An initial evaluation in excess of 10 percent for the 
service-connected residuals of a left ankle sprain is 
denied.  

An initial evaluation in excess of 10 percent for the 
service-connected residuals of a right knee strain is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


